Citation Nr: 1633006	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-33 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment of unauthorized medical services rendered in connection with treatment received at [redacted] on April 14, 2014.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran served on active duty from March 1960 to February 1961.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2015 decision of the Medical Administration Service (MAS) of the VA North Florida/South Georgia Veterans Health System in Gainesville, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Unauthorized medical services rendered at [redacted] on April 14, 2014, did not involve circumstances in which a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health.

2.  VA facilities were feasibly available earlier in the day on which the Veteran sought treatment at CRMC, and the symptoms were of a constant level of severity for three (3) days before he sought treatment. 


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized medical services rendered at [redacted] on April 14, 2014, have not been met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to notify and assist a claimant in terms of its duties to notify and assist claimants.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  For claims such the one at issue, which fall outside the parameters of Title 38, United States Code, Chapter 51, the VCAA does not apply.  See Barger v. Principi, 16 Vet.App. 132 (2002).  Nevertheless, the legal provisions that govern the Veteran's claim - found in Title 38, United States Code, Chapter 17, and 38 C.F.R Part 17 -- contain their own notice and assistance requirements. Specifically, those provisions direct that VA furnish detailed information about the laws governing claims for payment or reimbursement of unauthorized medical expenses, as well the duties of claimants to submit evidence in support of such claims. 38 C.F.R. § 17.120-33 (2015). 

Additionally, those provisions mandate that, when a claim for payment or reimbursement of unauthorized medical expenses is denied, VA must notify the claimant of the reasons and bases for the denial and of his or her appellate rights, while furnishing all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2015).  In this case, VA met the aforementioned requirements through a letter dated in August 2014.  

All records pertaining to the treatment at issue have been obtained, as have the VA MAS records pertaining to the incident.  Consequently, the duty to notify and assist has been met.

Analysis

The Veteran seeks payment or reimbursement of medical expenses incurred in the course of treatment rendered at [redacted] on April 14, 2014.  

In order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA under 38 U.S.C.A. § 1728, all of the following must be shown:

(1) That the treatment was either for an adjudicated service-connected disability, or for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (or, under certain circumstances, when participating in a course of vocational rehabilitation under the auspices of VA); and

(2) that a medical emergency existed of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; and

(3) that VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The treatment in question was for migraine headaches, for which service connection is in effect.  The treatment was for an adjudicated service-connected disability, and the first criterion is satisfied.  

However, in order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA, all of the listed requirements must be met.  The claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

The MAS denied the claim on the basis that a medical emergency was not present.  The correct standard for an emergency is the "prudent layperson" standard.  Specifically, the conditions for an emergency are defined as follows:  

Emergency treatment . . . was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

38 C.F.R. § 17.120(b) (2015).  

Medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard.  Swinney v. Shinseki, 23 Vet. App. 257 (2009).  

Records from [redacted] (CRMC), in Tallahassee, show that on April 14, 2014, the Veteran sought treatment in the Emergency Department.  His complaint was of a migraine headache.  The onset had been 3 days earlier, with the duration since the onset.  The location was generalized, described as aching and uncomfortable.  He did not have radiation of pain.  The severity at onset was reported by the Veteran as "mild," as was the current severity.  He reported associated symptoms of nausea, photophobia, and vomiting.  He denied numbness.  The symptoms were exacerbated by light and relieved by nothing.  It was noted that he complained of a migraine present for 3 days, with nausea and vomiting.  The risk stratification was noted that the headache carried no risk for mass lesion.  A risk factor for sub-arachnoid hemorrhage (SAH) was noted to be hypertension.  

The Veteran reported photophobia, nausea, vomiting.  He described a headache, with no dizziness or lightheadedness.  He reported a past medical history of hypertension, "stroke/TIA," high cholesterol, and heart problems.  Vital signs when first seen at 2057 (i.e., 8:57 p.m.) included a blood pressure of 181/105.  At 2138 (i.e., 9:38 p.m.), his blood pressure 180/87.  On examination, he was alert, oriented, and cooperative.  Cardiovascular showed regular rate and rhythm, normal heart sounds, normal capillary refill, blood pressure and pulses were equal bilaterally.  He Veteran refused a head computerized tomography (CT) scan, stating that it felt like his migraine headaches, and that he had had many normal head CT scans in the past.  On re-evaluation, he was improved.  The primary clinical impression was headache, with a secondary impression of hypertension.  He was discharged to home at 10:17 p.m.  The condition was improved and stable.  

The claim was initially denied in May 2014 on the basis that the treatment was for non-emergent care.  A second review in June 2014 resulted in a conclusion that VA facilities were feasibly available, based on the history of migraine for 3 days, so that the Veteran could have gone to the VA clinic on that same day.  

The Veteran contends that he was experiencing a severe migraine headache, for which he is service-connected.  He said that the VA outpatient clinic was not open that evening, and that he believed it to be an emergency.  He states that he was treated and released after 4 hours, and that his blood pressure was extremely high.  It was not feasible for him to be driving to the nearest VAMC, 100 to 150 miles away, that was open at that time.    

However, the CRMC records show that when the Veteran was seen, he reported a 3-day history of symptoms.  The treatment was provided on a Monday, and the VA outpatient clinic in Tallahassee, approximately 60 miles from the Veteran's town of residence, was open that day from 8:00 a.m. to 4:30 p.m.  While he is correct in stating that the VA clinic was not open when he was seen at CRMC, at 8:57 p.m., the symptoms had been present for 3 days.  Moreover, there was no recent or sudden worsening of symptoms; instead, he reported that the symptoms were the same as when the headache began.  Although the initial blood pressure reading was elevated, at 181/105, there was no indication that the Veteran believed an emergency was present.  He reported the symptoms as having been present since the onset 3 days earlier, and reported they were currently of the same severity, i.e., "mild."  However, he was apparently in some discomfort, as he was administered anti-nausea medication and an opioid pain control medication, as well as a beta blocker for hypertension.  He refused a CT scan because the headaches felt like his migraines, indicating he was familiar with the symptoms.  

Although the Veteran recalls having been there for 4 hours, the earliest entry is dated at 8:57 p.m., and the latest at 10:57 p.m., and his discharge was noted to be at 10:17 p.m.  Thus, while the VA clinic was not open at the time the Veteran sought treatment at the CRMC, located approximately 2 miles from the VA outpatient clinic, it was open throughout the day until 4:30 p.m., and the Veteran's symptoms had been unchanged for 3 days.  The Board does not doubt that he was in some discomfort, but the more persuasive evidence, consisting of the Veteran's history as provided by him at the time of his evaluation and treatment, does not indicate that he subjectively believed that delay in seeking immediate medical attention would have been hazardous to life or health.   

In sum, the weight of the evidence establishes that VA facilities were feasibly available earlier in the day on which the Veteran sought treatment at CRMC, and that the symptoms were of a constant level of severity throughout the 3 days the symptoms were present before he sought treatment.  Moreover, the prudent layperson standard for an emergency was not met, and, accordingly, the criteria for reimbursement have not been met.  The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   



ORDER

Reimbursement or payment for unauthorized medical services rendered in connection with treatment at [redacted] on April 14, 2014, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


